









FORM OF AWARD NOTICE


NONQUALIFIED STOCK OPTION
GRANTED TO EXECUTIVE OFFICERS
PURSUANT TO THE
EASTMAN CHEMICAL COMPANY
2002 OMNIBUS LONG-TERM COMPENSATION PLAN






  63

     

--------------------------------------------------------------------------------

 






AWARD NOTICE


NOTICE OF NONQUALIFIED STOCK OPTION
GRANTED PURSUANT TO THE
EASTMAN CHEMICAL COMPANY
2002 OMNIBUS LONG-TERM COMPENSATION PLAN




Grantee:


Number of Shares:


Option Price: [MARKET PRICE ON CLOSE OF MARKET
ON GRANT DATE]


 


1. Grant of Option. This Award Notice serves to notify you that the Compensation
and Management Development Committee (the “Committee”) of the Board of Directors
of Eastman Chemical Company ("Company") has granted to you, under the Company’s
2002 Omnibus Long-Term Compensation Plan (the "Plan"), a nonqualified stock
option ("Option") to purchase, on the terms and conditions set forth in this
Award Notice and the Plan, up to the number of shares of its $.01 par value
Common Stock ("Common Stock") set forth above, at a price equal to $[MARKET
PRICE ON CLOSE OF MARKET ON GRANT DATE] per share. The Plan is incorporated
herein by reference and made a part of this Award Notice. Capitalized terms not
defined herein have the respective meanings set forth in the Plan. The principal
terms of the Plan, and of the offer by the Company of the shares of Common Stock
covered by the Option, are described in the Prospectus for the Plan, which
Prospectus will be delivered to you by the Company.


2.  Period of Option and Limitations on Right to Exercise. Subject to earlier
cancellation of all or a portion of the Option as described in Sections 6 and 7
of this Award Notice, the Option will expire at 5:00 p.m., Eastern Standard
Time, on the 10th ANNIVERSARY OF GRANT DATE.

3. Exercise of Option.


(a)  Subject to the terms set forth in this Award Notice, the Option will become
exercisable as to one-third of the shares covered hereby on the first
anniversary of the grant date, and one-third of the shares covered hereby on the
second anniversary of the grant date, and as to the remaining shares on the
third anniversary of the grant date.


(b)  Upon your death, your personal representative may exercise the Option,
subject to the terms set forth in Section 6 of this Award Notice.


(c)  The Option may be exercised in whole or in part. The exercise generally
must be accompanied by, or make provision for, full payment in cash; by check;
or by surrendering unrestricted shares of Common Stock having a value on the
date of exercise equal to the exercise price, together with proof that such
shares, if acquired through a previous option exercise, have been owned by the
optionee for at least six months prior to the date of exercise of the Option; or
in any combination of the foregoing; however, if you wish to pay with shares of
Common Stock already held by you, you may submit an Affidavit of Ownership form
attesting to the ownership of the shares instead of sending in actual share
certificates.


  64

     

--------------------------------------------------------------------------------

 



4. Nontransferability. The Option is not transferable except by will or by the
laws of descent and distribution, and may not be sold, assigned, pledged or
encumbered in any way, whether by operation of law or otherwise. The Option may
be granted only to, and exercised only by you during your lifetime, except in
the case of a permanent disability involving mental incapacity.


5. Limitation of Rights. You will not have any rights as a stockholder with
respect to the shares covered by the Option until you become the holder of
record of such shares by exercising the Option. Neither the Plan, the granting
of the Option nor this Award Notice gives you any right to remain employed by
the Company and its Subsidiaries.


6. Termination. Upon termination of your employment with the Company and its
Subsidiaries ("termination") by reason of death, disability, or retirement, the
Option will remain exercisable for the lesser of: 1) five (5) years following
your date of termination, or, 2) the Expiration Date. Upon termination due to
resignation, the Option will remain exercisable for the lesser of: 1) ninety
(90) days following your date of termination, or, 2) the Expiration Date. Upon
termination for cause, any portion of the Option not previously exercised by you
will be canceled and forfeited by you, without payment of any consideration by
the Company. Upon termination for a reason other than those described in this
Section, the Committee will determine if all or any portion of the Option will
remain exercisable and if so, the period of time the Option may be exercised, up
to, but not to exceed the Expiration Date.


7.  Noncompetition; Confidentiality. You will forfeit all rights under the
Option if you violate the noncompetition and confidentiality provisions
contained in Section 20 of the Plan.


8.  Restrictions on Issuance of Shares. If at any time the Company determines
that listing, registration or qualification of the shares covered by the Option
upon any securities exchange or under any state or federal law, or the approval
of any governmental agency, is necessary or advisable as a condition to the
exercise of the Option, the Option may not be exercised in whole or in part
unless and until such listing, registration, qualification or approval shall
have been effected or obtained free of any conditions not acceptable to the
Company.


9. Change in Ownership; Change in Control. Sections 25 and 26 of the Plan
contain certain special provisions that will apply to the Option in the event of
a Change in Ownership or Change in Control, respectively.


10. Adjustment of Shares. If the number of outstanding shares of Common Stock
changes through the declaration of stock dividends or stock splits, the number
of shares subject to the Option and the exercise price of the Option
automatically will be adjusted. If there is a change in the number of
outstanding shares of Common Stock or any change in the outstanding stock in the
Company, the Committee will make any adjustments and modifications to the Option
that it deems appropriate. In the event of any other change in the capital
structure or in the Common Stock of the Company, the Committee is authorized to
make appropriate adjustments to the Option.


11. Plan Controls. In the event of any conflict between the provisions of the
Plan and the provisions of this Award Notice, the provisions of the Plan will be
controlling and determinative.


65


